This case is before us on a rehearing after the previous judgment was affirmed. See foregoing opinion, reported in 138 Sou. Rep. 757.
The petition for re-hearing suggests that the Court overlooked and failed to consider that Section 3 of Chapter 13576 of the Laws of Florida, 1929, was not in force and effect at the time of the closing of the bank on February 22, 1929. Section 3 of the Act referred to became a law on May 31, 1929, and reads in part as follows:
    "Stockholders who shall have transferred their shares or registered the transfer thereof within six months last before the date of the failure of such company to meet its obligations or with knowledge of such impending failure, shall be liable to same extent as if they had made no such transfer to the extent that the subsequent transferee fails to meet such liability; * * *."
The case was heard before the Circuit Judge sitting without jury, and his verdict was for the plaintiff. Even if we eliminate the statute in question from consideration and hold that it cannot retroactively apply to transactions which took effect prior to the day it became a law on May *Page 72 
31, 1929, there still appears in the record competent legal evidence which fully establishes that on the day the Bank of Boca Grande closed on February 22, 1929, the plaintiff in error had not ceased to be, in contemplation of law, a stockholder of the bank, and therefore had not become discharged from his liabilities as such stockholder. See Matteson v. Dent,176 U.S. 521, 20 Sup. Ct. 419, 44 L. Ed. 571.
We have carefully considered all the contentions of the plaintiff in error urged before us on re-hearing. Our conclusion in regard thereto is that we are still unable to find any basis for reversal of the verdict and judgment complained of. It must therefore stand affirmed on this rehearing.
Affirmed on rehearing.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.